Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 03, 2016

The Court of Appeals hereby passes the following order:

A16A1721. JOSE DE LA ROSA et al. v. MATTHEW FRADY.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendants Jose and Keila De La Rosa appealed to the state court.
The state court also ruled in favor of the plaintiff, and the De La Rosas appeal. We,
however, lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, the De La Rosas were required to follow the discretionary appeal procedures
to obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mtg. Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Their failure to do so
deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            06/03/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.